Citation Nr: 0702436	
Decision Date: 01/26/07    Archive Date: 01/31/07	

DOCKET NO.  05-14 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected VA pension benefits.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service with the Philippine 
Commonwealth Army during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the VARO in 
Manila, the Republic of the Philippines, which determined the 
appellant did not have the requisite military service to 
establish entitlement to VA nonservice-connected pension 
benefits.  


FINDING OF FACT

The appellant has not submitted acceptable evidence of 
qualifying military service for VA nonservice-connected 
pension benefits.  


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected VA 
pension benefits.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2005).  VA has issued final 
regulations to reflect these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  
These provisions redefine the obligations of VA with respect 
to its duty to assist and include an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's obligations to the appellant under the 
VCAA have been fulfilled.

VA has a duty to notify the appellant of information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; Pelea v. Nicholson, 
19 Vet. App. 296 (2005).  In a January 2005 communication, 
the RO notified the appellant of the type of service needed 
for basic eligibility to nonservice-connected disability 
pension and informed him that service with the Philippine 
Commonwealth Army, including the recognized guerrillas, or 
the New Philippine Scouts did not meet the requirement.  He 
was told that the proof of service and application he 
submitted showed that he was a former Philippine Commonwealth 
Army member.  He was informed that the law specifically 
stated that pension was not payable based on that type of 
service.  

In the September 2005 supplemental statement of the case and 
a communication dated that month, the appellant was informed 
that the evidence showed that he did not have the required 
military service to be eligible for VA nonservice-connected 
pension benefits.  He was told that basic eligibility to VA 
benefits could be established only upon verification of valid 
military service with the National Personnel Records Center 
in St. Louis, Missouri.  He was informed that that facility 
found no evidence that he had served as a member of the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.  

Essentially, a review of the evidence of record shows that 
throughout the course of the appeal, the appellant has been 
informed repeatedly that the only evidence that could 
substantiate his claim was documentation from the service 
department showing that he had the requisite service to 
qualify for nonservice-connected pension benefits.  This is 
commensurate with the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of lack of 
qualifying service, lack of veteran status, or the lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  VA took 
appropriate steps to attempt to verify the appellant's period 
of active service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  
Therefore, any procedural deficiency to the appellant is 
harmless, not prejudicial, error.  See Valiao v. Principi, 
17 Vet. App. 229 (2003).  


Law and Regulations

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of war who has the requisite 
service and who is permanently and totally disabled.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).  

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the individual with 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2) (24), 1521(a)(j); 38 C.F.R. §§ 3.1, 3.6 
(2006).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a)(b).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippines Scouts and the Organized Military 
Forces of the Government of the Commonwealth of the 
Philippines including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release of Discharge from Active 
Duty, or original certificate of discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) The evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA,  the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA should request verification of service from the 
appropriate service department.  38 C.F.R. § 3.203.  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

Analysis

Essentially, under the provisions of 38 C.F.R. § 3.203, a 
claimant is not eligible for VA benefits based on Philippine 
service unless the United States Service Department documents 
are certified as to service.  Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997) (Interpreting C.F.R. 3.203 as requiring 
"official documentation issued by a United States Service 
Department for verification of the claimed service" by the 
U.S. Service Department).  VA properly sought verification of 
the appellant's service from the Service Department, with the 
result showing that the appellant had no qualifying service.  

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service 
enumerated in the above-cited legal authority that would 
establish qualifying service for nonservice-connected pension 
benefits.  Accordingly, the appeal must be denied for lack of 
legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996); see 
also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (the 
service department's verification is conclusive and binding 
on VA).  The Board 



must therefore find that the appellant did not have the type 
of qualifying service that would confer upon him basic 
eligibility for VA pension benefits.  


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is not established and the appeal is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


